Citation Nr: 1745184	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  10-40 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for hypertension.

2. Entitlement to service connection for hypertension, to include as due to medications taken for service-connected disabilities.

3. Entitlement to service connection for a low back disability.

4. Entitlement to service connection for erectile dysfunction, to include as due to medications prescribed for hypertension.

5. Entitlement to service connection for a depressive disorder.

6. Entitlement to an increased rating in excess of 20 percent disabling for left ankle traumatic degenerative joint disease.

7. Entitlement to an increased rating in excess of 20 percent disabling for right ankle traumatic degenerative joint disease.

8. Entitlement to an increased rating in excess of 10 percent disabling for left knee chondromalacia.

9. Entitlement to an increased rating in excess of 10 percent disabling for right knee chondromalacia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Sandler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1994 to March 1999. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO) in December 2009 (denying, inter alia, service connection for a low back disability and depressive disorder; denying increased ratings for left and right ankle degenerative joint disease and left and right knee chondromalacia; and denying to reopen a claim of service connection for hypertension) and March 2010 (denying service connection for erectile dysfunction). In May 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge; a transcript of that hearing is in the record. 

Although the RO reopened the Veteran's claim of service connection for hypertension by deciding the issue on the merits, the question of whether new and material evidence has been received to reopen such claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis. See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant. Barnett, 83 F.3d at 1383. The Board has characterized the claim accordingly.

After the Veteran filed his September 2010 substantive appeal, the Veteran's claim of entitlement to service connection for a bilateral foot condition was granted in a January 2015 rating decision. Because that decision represents a full grant of the benefit sought, the issue is not before the Board. Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997). 

Although the Veteran filed a notice of disagreement (NOD) to his claim for an increased rating for his pseudofolliculitis barbae, a substantive appeal was never filed. Accordingly, that claim is not before the Board. See 38 C.F.R. § 20.200.

The Veteran submitted evidence after the last supplemental statement of the case (SSOC) was issued in November 2016. Specifically, the Veteran submitted private treatment records related to his low back disability claim. A waiver of Agency of Original Jurisdiction (AOJ) review was not submitted. However, because the claim is being remanded, there is no prejudice to the Veteran for the Board to consider it and proceed.

The issues of entitlement to service connection for hypertension, a low back disability, and erectile dysfunction and entitlement to increased ratings for left and right knee chondromalacia are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ. VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1. An unappealed November 2008 rating decision denied the Veteran's original claim of service connection for hypertension based on findings that there was no in-service incurrence of hypertension, no relation between the Veteran's hypertension and his service-connected disabilities, and no incurrence within one year of his discharge from service; although new evidence was submitted within one year of the rating decision, it was not material. 

2. Evidence received since the November 2008 rating decision tends to show that the Veteran's hypertension is related to his service-connected disabilities.

3. The Veteran withdrew his appeals of service connection for a depressive disorder and increased ratings for his right and left ankle traumatic degenerative joint disease during his May 2017 Board hearing.


CONCLUSIONS OF LAW

1. New and material evidence has been received, and the claim of service connection for hypertension may be reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

2. The criteria for withdrawal of a substantive appeal are met; the Board has no further jurisdiction to consider the claims for service connection for a depressive disorder and increased ratings for right and left ankle traumatic degenerative joint disease. 38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist 

Inasmuch as the benefits sought are being granted, there is no reason to belabor the impact of notice and assistance requirements on these matters. Any notice or duty to assist omission is harmless.

II. New and Material Evidence 

Legal Criteria, Factual Background, and Analysis 

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered. 38 U.S.C.A. § 7105. However, a claim on which there is a final decision may be reopened if new and material evidence is submitted. 38 U.S.C.A. § 5108. "New" evidence means existing evidence not previously submitted to agency decision-makers. "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed. Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

The requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold. Specifically, 38 C.F.R. § 3.156(a) creates a low threshold, and the phrase "raises a reasonable possibility of substantiating the claim" enables rather than precludes reopening. See Shade v. Shinseki, 24 Vet. App. 110 (2010). 

New and material evidence received within the one year period prior to a decision becoming final or received prior to an appellate decision if a timely appeal has been filed is to be considered as having been received in connection with the claim which was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b); Beraud v. McDonald, 766 F.3d 1402, 1406 -07 (Fed. Cir. 2014); Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011).

In a November 2008 rating decision, the AOJ determined that the evidence of record did not reflect in-service incurrence of hypertension, a relation between the Veteran's hypertension and his service-connected disabilities, or incurrence of hypertension within one year of his discharge from service. The Veteran submitted new evidence within a year of the November 2008 in the form of medical records; however, this evidence only related to his current diagnosis of hypertension and therefore did not relate to an unestablished fact necessary to substantiate the claim. Because the Veteran did not otherwise appeal the decision, the November 2008 rating decision became final.

Since that time, the Veteran testified at a Board hearing that his medical provider reported that his hypertension is related to taking pain medications for the Veteran's service-connected disabilities. This evidence is clearly "new," because the opinion postdates the November 2008 rating decision, and is also "material," because it represents a causal link between the Veteran's hypertension and his service-connected disabilities, relates to a previously unestablished element of service connection, and raises a reasonable possibility of substantiating the underlying claim. Consequently, the claim of service connection for hypertension may be reopened. 

III. Withdrawal

Legal Criteria, Factual Background, and Analysis

The Board has jurisdiction where there is a question of law or fact in a matter on appeal to the Secretary. 38 U.S.C.A. § 7104. Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 C.F.R. § 20.202. The withdrawal of an appeal must be either in writing or on the record at a hearing. 38 C.F.R. § 20.204. Withdrawal can be by the Veteran or by his representative. Id. 

On the record during his May 2017 hearing, the Veteran withdrew his appeals of service connection for a depressive disorder and increased ratings for his right and left ankle traumatic degenerative joint disease. Consequently, the Board finds that there remain no allegations of errors of fact or law for appellate consideration with respect to these issues. Accordingly, because the Board has no further jurisdiction to review appeals on these matters, they are dismissed.


ORDER

The appeal seeking service connection for hypertension is reopened.

The appeals seeking service connection for a depressive disorder and increased ratings for right and left ankle traumatic degenerative joint disease are dismissed.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claims, specifically by obtaining VA examinations.

As an initial matter, the Veteran submitted a medical release for Massage Envy in August 2009. It does not appear that the Veteran was notified that those records were never received. Accordingly, on remand the Veteran should be given the opportunity to submit a new medical release, if desired.

Hypertension

The Veteran has stated that the medications he takes for his service-connected disabilities caused his hypertension. He most recently underwent a VA hypertension examination in September 2009, wherein the examiner opined that the Veteran's hypertension is not due to this service-connected knee and ankle conditions and that it is less likely than not that patient's hypertension was aggravated by his service-connected knee and ankle conditions. The examiner stated that hypertension is a common condition and that 95 percent of cases are primary in nature.

The VA examiner's opinion does not consider the large amount of medication the Veteran takes for his service-connected disabilities, including ibuprofen and acetaminophen. Accordingly, remand is necessary for a new medical opinion that considers the effects of the Veteran's medication.

Low Back Disability

During his May 2017 Board hearing, the Veteran stated he had been diagnosed with lumbar strain and that his back condition became worse with the more pain he experienced in his feet, knees, and ankles. He reported that he had no complaints of back pain in service. September 2015 lumbar spine x-rays showed mild chronic degenerative changes. In June 2017 private treatment records, he reported that his symptoms started in March 1999 and has suffered from low back pain for years "due to trauma and repetitive micro traumas at work." See Dr. W. Fogle, D.C., private treatment record.

The Veteran submitted a July 2017 letter from Dr. Fogle stating that the Veteran would benefit from foot orthotics "due to the fact that he has fallen arches which studies have shown to cause many other problems in the knees, hips, and spine due to an altered gait." Unfortunately, the Board cannot consider this an adequate medical opinion because Dr. Fogle stated a general relation between fallen arches and spine problems, and not that the Veteran's specific condition(s) caused or aggravated his low back disability.

If the Veteran wishes for Dr. Fogle's opinion to be used as evidence supporting the claim, he may obtain a supplemental opinion from her identifying the Veteran's low back disability and whether such disability is at least as likely as not (which means a 50 percent or greater probability) caused or aggravated by the Veteran's service-connected foot, ankle, or knee disabilities. Any such opinion MUST be supported by a thorough explanation (rationale) because, by law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.

During a September 2014 VA spine examination, the Veteran reported chronic lumbar pain for the past four years. The examiner diagnosed lumbosacral strain and opined it is less likely as not that the Veteran's chronic lumbar strain was caused by, aggravated by, or the result of his service-connected bilateral knee, bilateral ankle, or bilateral foot conditions. The VA examiner opined that he knew no medical authority or peer reviewed medical literature that supports the contention that bilateral knee or ankle degenerative joint disease or bilateral plantar fasciitis can be causative to or aggravate chronic lumbar strain. The examiner also noted that the Veteran's gait was nonantalgic. 

A new medical opinion is necessary because the examiner did not consider the Veteran's September 2015 x-ray showing mild chronic degenerative changes, which demonstrates a (possibly) new spine disability not previously considered by a VA examiner. Accordingly, remand is required.

Erectile Dysfunction

Prior to the appeal period (starting in December 2009), the Veteran's private physician related his erectile dysfunction to Altace, a medication he was taking at the time for hypertension. See September 2005 Dr. C. Henry private treatment records. It is not clear if the Veteran was taking Altace during the appeal period. The Veteran has not otherwise undergone a VA examination for his erectile dysfunction. A medical opinion is needed for the medical questions presented. See McLendon v. Nicholson, 20 Vet. App. 79 (2006). Consequently, remand is required for a VA examination.

Knees

During his May 2017 Board hearing, the Veteran testified that his bilateral knee condition worsened since his last VA examination in July 2011. In light of the allegation of worsening, a contemporaneous examination to assess his service-connected knee disabilities is necessary prior to any further adjudication. See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain copies of VA treatment records for the Veteran's disabilities from November 2016 to the present. The AOJ should ensure that the complete records of all VA evaluations and treatment the Veteran has received for his disabilities are associated with the record.

2. The AOJ should notify the Veteran it was unable to retrieve records from Massage Envy pursuant to his August 2009 medical release and should obtain, if possible, updated records of all private evaluations and treatment the Veteran has received for his disabilities. The Veteran must assist in the matter by identifying his private healthcare providers and by submitting releases for VA to obtain any new private records identified. 

If any private records identified are not received pursuant to the AOJ's request, the Veteran should be so notified and advised that it is ultimately his responsibility to ensure that any available private records are received.

3. After the above development has been completed, the AOJ should arrange for a medical opinion, with examination if the examiner deems it necessary, to determine the nature and cause of the Veteran's hypertension. The Veteran's claims file (including this remand) must be reviewed by the examiner. Based on a review of the record and examination of the Veteran, the examiner must opine as to the following:

(a) Is it AT LEAST AS LIKELY AS NOT (50% OR GREATER PROBABILITY) that Veteran's hypertension was either caused or aggravated by his bilateral knee, ankle, or foot disabilities, specifically the medication he takes for those disabilities? Please explain why. The opinion MUST address whether the disability INCREASED IN SEVERITY BEYOND ITS NATURAL PROGRESSION (i.e., was aggravated). Further, the examiner MUST consider and address as necessary the Veteran's medications, including ibuprofen and acetaminophen, taken as a result of his service-connected disabilities.

If Veteran's hypertension is found to have been aggravated by any of his service-connected disabilities, the examiner must specify, to the extent possible, the degree of additional disability resulting from the aggravation, indicating the "baseline" severity of the Veteran's hypertension prior to any aggravation and the level of severity existing after the aggravation occurred.

(b) If the Veteran's hypertension is not secondary to any of his service-connected disabilities, is it AT LEAST AS LIKELY AS NOT (50% OR GREATER PROBABILITY) that it was present within the one-year period immediately following the Veteran's discharge from service in March 1999? If so, how and to what degree was it manifested?

(c) If the Veteran's hypertension is not secondary to any of his service-connected disabilities or present within the one-year period immediately follow his discharge from service, is it AT LEAST AS LIKELY AS NOT (50% OR GREATER PROBABILITY) that it was incurred in or caused by the Veteran's military service? Please explain why.

A detailed explanation (rationale) is required for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.)

4. After the development in the first two instructions has been completed, the AOJ should arrange for a medical opinion, with examination if the examiner deems it necessary, to determine the nature and cause of the Veteran's low back disability(ies). The Veteran's claims file (including this remand) must be reviewed by the examiner. Based on a review of the record and examination of the Veteran, the examiner must opine as to the following:

(a) Please identify, by diagnosis, the Veteran's low back disability(ies). The September 2015 lumbar spine x-ray showing mild chronic degenerative changes must be discussed.

(b) For each disability identified, is it AT LEAST AS LIKELY AS NOT (50% OR GREATER PROBABILITY) that such disability was either caused or aggravated by his bilateral knee, ankle, or foot disabilities? Please explain why. The opinion MUST address whether the disability INCREASED IN SEVERITY BEYOND ITS NATURAL PROGRESSION (i.e., was aggravated). The examiner MUST consider and address as necessary the July 2017 opinion by Dr. Fogle that fallen arches in the feet may cause spine problems.

If Veteran's low back disability is found to have been aggravated by any of his service-connected disabilities, the examiner must specify, to the extent possible, the degree of additional disability resulting from the aggravation, indicating the "baseline" severity of the Veteran's low back disability prior to any aggravation and the level of severity existing after the aggravation occurred.

(c) For each disability identified that is not secondary to a service-connected disability, is it AT LEAST AS LIKELY AS NOT (50% OR GREATER PROBABILITY) that it was incurred in or caused by the Veteran's military service? Please explain why. The examiner should consider and discuss as necessary the Veteran's statements regarding his work history and trauma at work (see June 2017 private treatment records).

A detailed explanation (rationale) is required for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.)

4. After the development in the first two instructions has been completed, the AOJ should arrange for a VA examination to determine the nature and cause of the Veteran's erectile dysfunction. The Veteran's claims file (including this remand) must be reviewed by the examiner. Based on a review of the record and examination of the Veteran, the examiner must opine as to the following:

(a) Is it AT LEAST AS LIKELY AS NOT (50% OR GREATER PROBABILITY) that the Veteran's erectile dysfunction was either caused or aggravated by a service-connected disability or hypertension? Please explain why. The opinion MUST address whether the disability INCREASED IN SEVERITY BEYOND ITS NATURAL PROGRESSION (i.e., was aggravated). The examiner MUST consider and address as necessary medication taken as a result of a service-connected disability or hypertension and Dr. Henry's September 2005 statement that the Veteran's erectile dysfunction was related to Altace as prescribed for hypertension.

If Veteran's erectile dysfunction is found to have been aggravated by any of his service-connected disabilities or hypertension, the examiner must specify, to the extent possible, the degree of additional disability resulting from the aggravation, indicating the "baseline" severity of the Veteran's erectile dysfunction prior to any aggravation and the level of severity existing after the aggravation occurred.

(b) If the Veteran's erectile dysfunction is not secondary to any service-connected disability or hypertension, is it AT LEAST AS LIKELY AS NOT (50% OR GREATER PROBABILITY) that it was incurred in or caused by the Veteran's military service? Please explain why.

(c) If the Veteran's erectile dysfunction is not related to the Veteran's service-connected disabilities or hypertension, or related to his military service, please state the most likely cause for it, if possible.

A detailed explanation (rationale) is required for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.)

6. After the development in the first two instructions has been completed, the AOJ should arrange for an orthopedic examination of the Veteran to assess the current severity of his service-connected bilateral knee disabilities. The examiner must review the entire record in conjunction with the examination. Pathology, symptoms (frequency and severity), and any associated impairment of function should be described in detail. All indicated tests or studies should be completed.

Range of motion studies should include active and passive motion and pain on weight-bearing and non-weight-bearing. The examiner should note any further functional limitations due to pain, weakness, fatigue, incoordination, or any other such factors (if the Veteran is not experiencing a flare up at the time of the examination, the examiner should ask the Veteran to describe the frequency, severity, duration, and type of symptoms experienced during flare ups and the examiner should provide an opinion based on that information).

A detailed explanation (rationale) is required for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.)

7. The AOJ should then review the record and re-adjudicate the claims. If they remain denied, the AOJ should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond. The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the remanded matter. Kutscherousky v. West, 12 Vet. App. 369 (1999). As a remand, this matter must be handled expeditiously. 38 U.S.C.A. §§ 5109B, 7112 (2014).





_________________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


